           Case 1:19-cr-00096-LTS Document 101 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :       19-CR-96 (LTS)
                                                                       :
SYDNEY SCALES and ERNEST HORGE,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The pretrial conferences currently scheduled for September 9, 2020, at 9:00 a.m.

(in United States v. Scales, No. 19-CR-96-1; see Docket Entry No. 99), and September 10, 2020,

at 9:00 a.m. (in United States v. Horge, No. 19-CR-96-2; see Docket Entry No. 100), are hereby

rescheduled to proceed as a joint telephonic conference on September 10, 2020, at 10:30 a.m.

To access the call, participants must dial 888-363-4734, enter the access code 1527005, and the

security code 1919. (Members of the press and public may call the same number, but will not be

permitted to speak during the conference.) As requested, counsel for each defendant will be

given an opportunity to speak with his or her client by telephone for fifteen minutes before the

proceeding begins (i.e., at 10:15 a.m.); each defense counsel should make sure to answer the

telephone number that was previously provided to Chambers at that time.

                 During the call, participants are directed to observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.


HORGE-SCALES - ORD SCHED SEPT 10 2020 TELE CONF.DOCX                          VERSION SEPTEMBER 2, 2020
                                                  1
         Case 1:19-cr-00096-LTS Document 101 Filed 09/02/20 Page 2 of 2




               5.      Mute when you are not speaking to eliminate background noise.

               6.      Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       September 2, 2020
                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




HORGE-SCALES - ORD SCHED SEPT 10 2020 TELE CONF.DOCX                         VERSION SEPTEMBER 2, 2020
                                                  2
